DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 12-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species 1, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/09/2021.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation of “the plurality of data link lines and the first and second constant voltage link lines are formed in a stretchable or contractible pattern”must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 
Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The primary reason for the allowance of the claims is the inclusion of the limitation, along with the other claimed features, “wherein a non-stretchable substrate at one or more sides of the stretchable substrate,
wherein a gate driver and a data driver are disposed on the non-stretchable substrate”, as recited in claim 2.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 4-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. 2019/0198782 A1, hereinafter refer to Kim).
Regarding Claim 1: Kim discloses a stretchable display device (see Kim, Figs.1-5 as shown above and ¶ [0002]) comprising:

    PNG
    media_image1.png
    414
    540
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    467
    418
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    481
    921
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    432
    530
    media_image4.png
    Greyscale

a stretchable substrate (100/110) capable of being stretched or contracted, the stretchable substrate (100/110) being divided into a display area (active area AA/300) and a non-display area (non-active area NA/400) (see Kim, Figs.1-2 and 4 as shown above and ¶ [0048]- ¶ [0050]);
a plurality of organic light emitting diode (OLED) panels (OLED) disposed in the display area (active area AA/300) of the stretchable substrate (100/100) at a constant interval (see Kim, Figs.1-5 as shown above, ¶ [0050]- ¶ [0055], and ¶ [0072]);
a plurality of data link lines (D1 to Dq), a first constant voltage link line (VLVDD) and a second constant voltage link line (ELVSS) disposed in the non-display area (non-active area NA/400) of the stretchable substrate (100/110) and connected to each of OLED) (see Kim, Figs.1-5 as shown above and ¶ [0040]); and 
a plurality of stretchable lines (DCP/BR) disposed inside the stretchable substrate (100/110) in a predetermined shape (see Kim, Figs.1-5 as shown above and ¶ [0050]- ¶ [0051]).
Regarding Claim 4: Kim discloses a stretchable display device as set forth in claim 1 as above. Kim further teaches wherein the plurality of data link lines (D1-Dp/BL3) and the first and second constant voltage link lines (ELVDD/ELVSS/230/240) are formed on different layers (see Kim, Figs.1-2 and 4 as shown above, Figs.6-11, ¶ [0040], ¶ [0056], ¶ [0092], and ¶ [0095]).
Regarding Claim 5: Kim discloses a stretchable display device as set forth in claim 1 as above. Kim further teaches wherein the plurality of data link lines (D1- Dp) and the first and second constant voltage link lines (ELVDD/ELVSS) are formed in a stretchable or contractible pattern (see Kim, Figs.1-5 as shown above, ¶ [0040], and ¶ [0048]- ¶ [0049]).
Regarding Claim 6: Kim discloses a stretchable display device as set forth in claim 1 as above. Kim further teaches wherein each of the plurality of OLED panels (OLED) has a bar shape extending in a Y-axis direction, includes a unit pixel including at least three subpixels in a horizontal direction, and includes a plurality of unit pixels (pxl) in the Y-axis direction (see Kim, Figs.1-5 as shown above and Figs.12-14).
Regarding Claim 7: Kim discloses a stretchable display device as set forth in claim 1 as above. Kim further teaches wherein a gate signal is applied to each of the plurality of stretchable lines (DCP/BR), and each of the plurality of stretchable lines DCP/BR) is connected to a gate line (scan signal) of each of the plurality of OLED panels (see Kim, Figs.1-5 as shown above).
Regarding Claim 8: Kim discloses a stretchable display device as set forth in claim 1 as above. Kim further teaches wherein each of the plurality of stretchable lines (DCP/BR) includes a support (DCP) and a conductor line (BR) wound around the support at a constant interval (see Kim, Figs.1-5 as shown above).
Regarding Claim 9: Kim discloses a stretchable display device as set forth in claim 8 as above. Kim further teaches wherein the support (DCP) is formed of the same material as the stretchable substrate (100/110) (see Kim, Figs.1-5 as shown above).
Kim is silent upon explicitly disclosing wherein the support is formed of the same material as the stretchable substrate, and has a circular cross-sectional shape.
However, Kim teaches the support (DCP) has a circular (rectangular) cross-sectional shape (see Kim, Figs.1-5 as shown above).
Therefore, the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant. see MPEP §2144.04.IV
Regarding Claim 10: Kim discloses a stretchable display device as set forth in claim 8 as above. Kim further teaches wherein the conductor line (BR
Regarding Claim 11: Kim discloses a stretchable display device as set forth in claim 1 as above. Kim further teaches wherein the predetermined shape of the plurality of stretchable lines (DCP/BR) disposed inside the stretchable substrate (110/100) includes a spring shape (see Kim, Figs.1-5 as shown above).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. 2019/0198782 A1, hereinafter refer to Kim) as applied to claim 1 above, and further in view of Lee (U.S. 2016/0240802 A1, hereinafter refer to Lee).
Regarding Claim 3: Kim discloses a stretchable display device as applied to claim 1 above. Kim is silent upon explicitly disclosing wherein the stretchable substrate is formed of one of thermosetting polyurethane, thermoplastic polyurethane, silicone, polyvinyl chloride, natural rubber, polydimethylsiloxane (PDMS) and ethylene propylene rubber.
Before effective filing date of the claimed invention the disclosed material were known for forming stretchable substrate for stretchable display device.
For support see Lee, which teaches wherein the stretchable substrate (110) is formed of one of thermosetting polyurethane, thermoplastic polyurethane, silicone, polyvinyl chloride, natural rubber, polydimethylsiloxane (PDMS) and ethylene propylene rubber (see Lee, Fig.6 and ¶ [0082]).
Lee teaches the claimed invention except for the material of stretchable substrate.  Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Kim and Lee to enable the known material as taught by Lee for forming stretchable substrate for stretchable display device, since it has been held to be within the general skill of a In re Leshin, 125 USPQ 416.
Conclusion
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BITEW A DINKE whose telephone number is (571)272-0534.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on (571)272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/BITEW A DINKE/Primary Examiner, Art Unit 2896